Case 6:18-cv-01944-PGB-EJK Document 105 Filed 08/16/19 Page 1 of 1 PageID 4504




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                    CLERK’S MINUTES
                                     Motion Hearing

                         Case Number: 6:18-cv-1944-Orl-40EJK

 OSCAR INSURANCE COMPANY OF                        Plaintiff’s Counsel: Francis McDonald
 FLORIDA,                                                               Steven Sunshine
                                                                        Tara Reinhart
                      Plaintiff,

 v.

 BLUE CROSS AND BLUE SHIELD OF                     Defense Counsel: Evan Chesler
 FLORIDA, INC., FLORIDA HEALTH                                      Karin DeMasi
 CARE PLAN INC. and HEALTH                                          Rebecca Schindel
 OPTIONS INC.,                                                      Timothy Conner

                      Defendants.                                     Jeff Negrette (USA)

  Judge:               Paul G. Byron            Court          Koretta Stanford
                                                Reporter       stanarm2014@gmail.com

  Deputy Clerk:        Grace Farey              Interpreter:   N/A
  Date:                August 16, 2019          Time:          9:34 AM – 12:23 PM
                                                               TOTAL: 2 hours, 49 minutes

 Case called. Appearances taken.

 The Court hears argument on the Motion to Dismiss (Doc. 81).

 Brief recess.

 Court resumes. Argument continues.

 Written order to follow. Court is adjourned.
